     Case 2:20-cv-01420-APG-BNW Document 9 Filed 06/15/21 Page 1 of 2



1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                   ***
8
          FRANK DUNLAP,                                     Case No. 2:20-cv-01420-APG-BNW
9
                                           Plaintiff,               ORDER
10             v.

11        HENDERSON CITY JAIL, et al.,

12                                    Defendants.

13

14

15   I.       DISCUSSION

16            In its May 2, 2021 Screening Order, the Court ordered Plaintiff to file his amended

17   complaint by June 7, 2021. (ECF No. 7 at 15). The Court also advised Plaintiff that, if he

18   did not file a timely amended complaint by that deadline, the action would be dismissed

19   for failure to state a claim. (Id. at 16). Plaintiff has filed a motion for an extension of time

20   of 30 days to file his amended complaint. (ECF No. 8). The Court grants the motion.

21   Plaintiff shall file his amended complaint on or before July 7, 2021. Failure to file an

22   amended complaint by that date may result in dismissal of this action for failure to sate a

23   colorable claim. Plaintiff is reminded that he may not amend the complaint to add

24   unrelated claims against other defendants and that an amended complaint does not

25   include new claims based on events that have taken place since the original complaint

26   was filed.

27

28
                                                        1
     Case 2:20-cv-01420-APG-BNW Document 9 Filed 06/15/21 Page 2 of 2



1
     II.     CONCLUSION
2
             For the foregoing reasons, IT IS ORDERED that the motion for extension of time
3
     (ECF No. 8) is granted. Plaintiff shall file his amended complaint on or before July 7,
4
     2021.
5
             IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
6
     July 7, 2021, this action may be dismissed for failure to state a claim.
7
             Dated: June 15, 2021.
8

9                                              Brenda Weksler
                                               United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
